Exhibit 10.1
PLAN SUPPORT AGREEMENT
          This PLAN SUPPORT AGREEMENT (the “Agreement”) is made and entered into
as of December 20, 2009 by and among the following parties:
          (a) Tronox Incorporated and its affiliated debtors and debtors in
possession (collectively, “Tronox”);
          (b) the Official Committee of Unsecured Creditors (the “Creditors’
Committee”);
          (c) the United States of America (the “United States”); provided, that
the United States, by its execution and delivery of this Agreement, shall have
no obligations hereunder except as explicitly set forth herein;
          (d) the undersigned holders (collectively, the “Noteholders”) of 9.5%
Unsecured Notes due December 1, 2012 (the “Notes”), issued pursuant to that
certain indenture, dated as of November 21, 2005, by and among Tronox Worldwide
LLC and Tronox Finance Corp. as issuers, Tronox Incorporated and certain
domestic subsidiaries thereof as guarantors, and Wilmington Trust Bank, N.A. as
trustee;
          (e) Michael E. Carroll, in his sole capacity as a member of Creditors’
Committee and holder of a Tort Claim (as defined in the Term Sheet) who, with
and through counsel, has been active in Term Sheet negotiations and has made the
judgment that the treatment proposed for Tort Claims in the Term Sheet (assuming
the treatment in the Term Sheet is consistent with his understanding of the
treatment agreed to among the Parties) is fair and reasonable under the
circumstances of the Tronox chapter 11 cases;
          (f) Rio Algom Mining, LLC, in its sole capacity as a member of the
Creditors’ Committee and holder of a non-governmental CERCLA Claim; and
          (g) the undersigned attorneys for certain parties, as representatives
(the “Representatives”) of such parties, provided, that the Representatives
shall be obligated only with respect to Section 9 hereof.
          Each party named above, with the exception of the Representatives, is
a “Party”, and collectively, the “Parties”.
RECITALS
          WHEREAS, on January 12, 2009, Tronox commenced voluntary cases under
chapter 11 of 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”);
          WHEREAS, based on various factors, which Tronox has extensively
considered, Tronox has determined that the consummation of a standalone
reorganization through a chapter 11 plan is in the best interests of its estates
and all stakeholders;

 



--------------------------------------------------------------------------------



 



          WHEREAS, the members of the Creditors’ Committee, the United States
and the Noteholders each hold a claim or claims against Tronox, as defined in
section 101(5) of the Bankruptcy Code (each such claim, a “Claim”);
          WHEREAS, upon entry of the Interim DIP Order (as defined below) and
satisfaction of the conditions precedent set forth in the DIP to Exit Credit
Agreement (as defined below), Goldman Sachs Lending Partners LLC (“GS Lending
Partners”), as sole lead arranger and joint bookrunner (in such capacities, the
“Replacement Facility Arranger”), will provide, in accordance with the terms and
conditions of that certain Senior Secured Super-Priority Debtor-in-Possession
and Exit Credit and Guaranty Agreement, dated as of December 20, 2009 and
attached hereto as Exhibit A (the “DIP to Exit Credit Agreement”), replacement
senior secured debtor-in-possession financing that will convert into exit
financing under, and upon the effectiveness of, the Plan (as defined below) (the
“DIP to Exit Facility”);
          WHEREAS, the Noteholders and certain other entities have agreed to
provide a new money investment to be provided in accordance with the terms and
conditions of that certain Equity Commitment Agreement, dated as of December 20,
2009, and attached hereto as Exhibit B (the “Commitment Agreement”);
          WHEREAS, the Parties now desire Tronox to file, obtain confirmation
of, and consummate a chapter 11 plan of reorganization in accordance with the
terms and conditions set forth in the term sheet annexed hereto as Attachment 1,
as such term sheet may be amended from time to time in accordance with the terms
of this Agreement (the “Term Sheet”, and such plan of reorganization, the
“Plan”);1
          WHEREAS, the Parties have engaged in good faith negotiations with each
other and with the objective of reaching an agreement with regard to the Plan
and the Term Sheet;
          WHEREAS, each Party has reviewed, or has had the opportunity to
review, this Agreement and the Term Sheet with the assistance of professional
legal advisors of its own choosing;
          WHEREAS, each Party desires to support the Plan, to the extent
consistent in all material respects with the Term Sheet; and
          WHEREAS, subject to the execution of definitive documentation and
appropriate approvals by the Bankruptcy Court of the Plan and the associated
disclosure statement (as the same may be amended pursuant to this Agreement from
time to time in accordance with this Agreement, the “Disclosure Statement”),
each of which shall be consistent with the Term Sheet, the following sets forth
the agreement between the Parties concerning their respective obligations.
          WHEREAS, the Parties require that, as a condition of their willingness
to execute this Agreement, the Debtors exercise their rights under the Asset and
Equity Purchase
 

1   Capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to them in the Term Sheet.

2



--------------------------------------------------------------------------------



 



Agreement between Tronox Incorporated and certain of its affiliates, on the one
hand, and Huntsman Pigments LLC, Huntsman Australia R&D Company Pty Ltd and
Huntsman Corporation, on the other hand, dated as of August 28, 2009, not to
pursue further the sale of substantially all of their operating assets.
AGREEMENT
          NOW THEREFORE, in consideration of the promises and the mutual
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:
     1. Term Sheet and Plan of Reorganization.
          The Term Sheet is incorporated herein by reference and is made part of
this Agreement as if fully set forth herein. The general terms and conditions of
the Plan are set forth in the Term Sheet; provided, however, that the Term Sheet
is supplemented by the terms and conditions of this Agreement. In the event of
any inconsistencies between the terms of this Agreement and the Term Sheet, the
terms of this Agreement shall govern.
     2. Effectuating the Plan.
          To implement the Plan, the Parties have agreed, on the terms and
conditions set forth herein, that Tronox shall use reasonable best efforts to
effectuate the Plan, and without limiting the foregoing, shall use its
reasonable best efforts to take all actions necessary and appropriate to:
               (a) on or prior to December 31, 2009, and in any event
concurrently with the filing of the DIP Motion and the Commitment Agreement
Motion (each as defined below), file a motion with the Bankruptcy Court, seeking
the entry of an order approving this Agreement and authorizing the Parties
entering into, and performing under, this Agreement (the “PSA Motion”);
               (b) on or prior to December 31, 2009, and in any event
concurrently with the filing of the DIP Motion and the PSA Motion, file a motion
with the Bankruptcy Court, seeking the entry of an order approving the
Commitment Agreement and authorizing the parties thereto entering into, and
performing under, the Commitment Agreement (the “Commitment Agreement Motion”);
               (c) on or prior to December 31, 2009 and in any event
concurrently with the filing of the PSA Motion and the Commitment Agreement
Motion, file a motion (the “DIP Motion”) with the Bankruptcy Court seeking
(i) the entry of an interim order substantially in the form attached hereto as
Exhibit C or otherwise in form and substance satisfactory to the Replacement
Facility Arranger (the “Interim DIP Order”) on or prior to January 10, 2010, and
(ii) the entry of a final order (the “Final DIP Order” and together with the
Interim DIP Order, collectively, the “DIP Orders”) containing substantially the
same terms as the Interim Order (except as otherwise expressly set forth in the
Interim Order) or otherwise in form and substance satisfactory to the
Replacement Facility Arranger, as expeditiously as practicable under the

3



--------------------------------------------------------------------------------



 



Bankruptcy Code, the Federal Rules of Bankruptcy Procedure and the Bankruptcy
Court’s local rules (such federal and local rules, the “Bankruptcy Rules”), but
in any event on or prior to January 10, 2010, which DIP Orders shall
(i) authorize Tronox to enter into, and perform its obligations in respect of,
the DIP to Exit Facility, (ii) approve the repayment of the indebtedness owing
to the Existing Secured Creditors, and (iii) approve the liens, superpriority
administrative claims and other protections provided to the Replacement Facility
Arranger, the lenders under the DIP to Exit Facility (collectively, the
“Replacement Lenders”), the escrow agent under the DIP to Exit Facility (the
“Replacement Escrow Agent”), the lender counterparties to hedging agreements
permitted under the DIP to Exit Credit Facility (the “Replacement Lender Hedging
Parties”) and the respective administrative, collateral, syndication and other
agents for the Replacement Lenders under the DIP to Exit Credit Facility
(collectively, the “Replacement Agents,” and together with the Replacement
Facility Arranger, the Replacement Lenders, the Replacement Escrow Agent and the
Replacement Lender Hedging Parties, the “Replacement Lender Parties”) (for the
avoidance of doubt, the PSA Motion, the Commitment Agreement Motion, and the DIP
Motion may be filed as a single motion, which may be approved through one or
more order of the Bankruptcy Court);
               (d) move the Bankruptcy Court to enter an order approving the
Disclosure Statement (the “Disclosure Statement Order”) as expeditiously as
practicable under the Bankruptcy Code and the Bankruptcy Rules and, in any
event, have the Disclosure Statement Order entered on or prior to April 30, 2010
(or, in the event that Tronox extends the term of the Replacement DIP Facility
past the initial six month term pursuant to the Facility Extension Option
described below, on or about June 30, 2010);
               (e) solicit the requisite acceptances of the Plan in accordance
with sections 1125 and 1126 of the Bankruptcy Code and the terms of the
Disclosure Statement Order;
               (f) move the Bankruptcy Court to confirm the Plan as
expeditiously as practicable under the Bankruptcy Code and the Bankruptcy Rules,
and, in any event, have the order confirming the Plan entered on or prior to
June 30, 2010 or, in the event a Facility Extension Notice has been delivered
pursuant to the DIP to Exit Credit Agreement, August 31, 2010; and
               (g) consummate the Plan as expeditiously as practicable in
accordance with its terms and the terms of this Agreement.
     3. Commitments of the Parties to this Agreement.
          (a) Support of Plan.
          As long as a Termination Event (as defined herein) has not occurred,
or has occurred but has been duly waived or cured in accordance with the terms
hereof, each Party hereto agrees for itself, that it will:

  i.   consent to and support the entry of the DIP Orders and Tronox entering
into and performing under the DIP to Exit Facility

4



--------------------------------------------------------------------------------



 



      pursuant to the terms of the DIP to Exit Credit Agreement and the DIP
Orders;

  ii.   promptly upon execution of this Agreement, negotiate in good faith to
prepare the Definitive Restructuring Documentation, which shall contain
provisions consistent with this Agreement and the Term Sheet and such other
provisions as are mutually acceptable to the Parties;     iii.   from and after
the date hereof not directly or indirectly seek, solicit, support or vote in
favor of, as applicable, any other plan, sale, proposal or offer of dissolution,
winding up, liquidation, reorganization, merger or restructuring of Tronox that
could reasonably be expected to prevent, delay or impede solicitation,
confirmation or consummation of the Plan or any document filed with the
Bankruptcy Court in furtherance of soliciting or confirming the Plan or
consuming the transactions contemplated thereby;     iv.   agree, if applicable,
to permit disclosure in the Disclosure Statement and any filings by Tronox with
the Securities and Exchange Commission of the contents of this Agreement;     v.
  following receipt of the Disclosure Statement and other related solicitation
materials approved by the Bankruptcy Court, vote all Claims that it holds or
controls, if any, in favor of the Plan by delivering its duly executed and
timely completed ballot or ballots accepting the Plan to the balloting agent for
the Plan, and it shall not thereafter withdraw or change such vote so long as
the Plan and Disclosure Statement are not modified except in accordance with
this Agreement;     vi.   not object to or otherwise commence any proceeding or
take any other action opposing any of the terms of this Agreement, the
Disclosure Statement or the Plan; and     vii.   in the case of the Creditors’
Committee, recommend its members to vote in favor of the Plan.

          (b) Transfers of Claims.
          Each Noteholder may sell, assign, transfer, hypothecate or otherwise
dispose of, directly or indirectly (each such transfer, a “Transfer”), all or
any of its Claims (or any right related thereto and including any voting rights
associated with such Claims, provided, that the transferee thereof (i) agrees in
writing, prior to such Transfer, to assume the rights and obligations of the
selling Party under this Agreement and (ii) promptly delivers such writing to
Tronox (each such transferee becoming, upon the Transfer, a Party hereunder).
Any sale,

5



--------------------------------------------------------------------------------



 



transfer or assignment of a Claim that does not comply with the procedure set
forth in the first sentence of this Subsection 3(b) shall be deemed void ab
initio.
          (c) Representations of the Noteholders.
          Each Noteholder represents, with respect to itself only, that, as of
the date hereof:

  i.   it is the owner and/or the investment advisor or manager for the owner of
such Claims set forth opposite its name on Schedule 1 hereto (collectively, the
“Relevant Claims”);     ii.   it has made no prior assignment, sale,
participation, grant, conveyance, or other transfer of, and has not entered into
any other agreement to assign, sell, participate, grant, or otherwise transfer,
in whole or any part, any portion of its right, title or interest in the
Relevant Claims; and     iii.   Except as otherwise set forth on its respective
signature page, it has full power to vote the aggregate principal amount of the
Relevant Claims.

     4. Mutual Representations, Warranties, and Covenants.
     Each Party makes the following representations and warranties, solely with
respect to itself, to each of the other Parties:
          (a) Enforceability.
          Subject to the provisions of sections 1125 and 1126 of the Bankruptcy
Code, and except as set forth herein, this Agreement is a legal, valid and
binding obligation of such Party, enforceable against it in accordance with its
terms, except as enforcement may be limited by applicable laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability.
          (b) No Consent or Approval.
          Except as expressly provided in this Agreement, no consent or approval
is required by any other entity for it to carry out the provisions of this
Agreement; provided, however, that it is understood that under applicable
statute or law, the ability of the United States to execute or enter into
definitive agreements consistent with the Term Sheet may be subject to a notice
period and an opportunity for public comment and approval from various
officials.
          (c) Power and Authority.
          It has all requisite power and authority to enter into this Agreement
and to carry out the transactions contemplated by, and perform its respective
obligations under, this Agreement and the Plan.

6



--------------------------------------------------------------------------------



 



          (d) Authorization.
          The execution and delivery of this Agreement and the performance of
its obligations hereunder have been duly authorized by all necessary action on
its part.
          (e) No Conflicts.
          The execution, delivery and performance of this Agreement does not and
shall not: (a) violate any provision of law, rule or regulations applicable to
it or any of its subsidiaries; (b) violate its certificate of incorporation,
bylaws or other organizational documents or those of any of its subsidiaries; or
(c) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any material contractual obligation to which it
or any of its subsidiaries is a party.
     5. No Waiver of Participation and Preservation of Rights.
     This Agreement and the Plan are part of a proposed settlement of disputes
among the Parties. Without limiting the foregoing sentence in any way, if the
transactions contemplated by this Agreement or otherwise set forth in the Plan
are not consummated as provided herein, if a Tronox Termination Event or
Agreement Termination Event occurs, or if this Agreement is otherwise terminated
for any reason, the Parties each fully reserve any and all of their respective
rights, remedies, claims and interests.
     6. Acknowledgement.
     This Agreement and the Plan and the transactions contemplated herein and
therein are the product of negotiations between the Parties and their respective
representatives. This Agreement is not and shall not be deemed to be a
solicitation of votes for the acceptance of a plan of reorganization for the
purposes of sections 1125 and 1126 of the Bankruptcy Code or otherwise. Tronox
will not solicit acceptances of the Plan from any holder of a Claim in any
manner inconsistent with the Bankruptcy Code or applicable nonbankruptcy law.
     7. Termination.
          (a) This Agreement shall expire automatically without any further
required action or notice upon the occurrence of (x) any Tronox Termination
Event; provided, however, solely in the case of the occurrence of an event
described in clauses (i) or (ii) of the definition of “Tronox Termination
Event,” that this Agreement shall not terminate pursuant to this clause (x)
unless and until Noteholders representing more than thirty-three percent (33%)
of the aggregate amount of all Noteholders’ Relevant Claims are then in breach
of any material covenant, representation, warranty or other provision set forth
in clause (i) or (ii) of the definition of “Tronox Termination Event,” or
(y) any Agreement Termination Event, unless the occurrence of such Agreement
Termination Event is waived in writing by Noteholders representing more than
sixty-seven percent (67%) of the aggregate amount of all Noteholders’ Relevant
Claims. Upon the expiration of this Agreement, any and all acceptances in favor
of the Plan by the Noteholders prior to such expiration shall be deemed, for all
purposes, to be null and void and shall not be considered or otherwise used in
any manner by Tronox in connection with this Agreement.

7



--------------------------------------------------------------------------------



 



          (b) Termination Events.
          The term “Tronox Termination Event,” wherever used in this Agreement,
means any of the following events (whatever the reason for such Tronox
Termination Event and whether it is voluntary or involuntary):

  i.   (A) A Noteholder shall have breached any material covenant or provision
of this Agreement; (B) Tronox shall have delivered written notice to the other
Parties of any such Noteholder breach; and (C) any such breach shall have
remained uncured by the breaching Noteholder for a period of five (5) business
days from the receipt of such notice;     ii.   (A) Any representation or
warranty in this Agreement made by a Noteholder shall have been untrue in any
material respect when made or shall have become untrue in any material respect,
(B) Tronox shall have delivered written notice to the other Parties of any such
Noteholder breach, and (C) any such breach shall have remained uncured by the
breaching Noteholder for a period of five (5) business days from the receipt of
such notice;     iii.   There shall have been issued any order, decree, or
ruling by any court or governmental body having jurisdiction restraining or
enjoining the consummation of or rendering illegal the transactions contemplated
by this Agreement.

          The term “Agreement Termination Event,” wherever used in this
Agreement, means any of the following events (whatever the reason for such
Agreement Termination Event and whether it is voluntary or involuntary):

  i.   Any Party other than a Noteholder shall have breached any material
covenant or provision of this Agreement, (B) any non-breaching Party shall have
delivered written notice to the other Parties of any such breach, and (C) such
breach shall have remained uncured by such breaching Party for a period of five
(5) business days from the receipt of such notice;     ii.   (A) Any
representation or warranty in this Agreement made by a Party other than a
Noteholder shall have been untrue in any material respect when made or shall
have become untrue in any material respect, (B) any non-breaching Party shall
have delivered written notice to the other Parties of any such breach, and
(C) such breach shall have remained uncured by such breaching Party for a period
of five (5) business days from the receipt of such notice;     iii.   (A) Any
material term or condition of any of the Definitive Restructuring Documentation
shall be (whether due to an order of

8



--------------------------------------------------------------------------------



 



      the Bankruptcy Court or otherwise) materially different and adverse to any
Party than as agreed by the Parties except to the extent such materially
different and adverse term or condition is agreed by each such adversely
affected Party, (B) any Party shall have delivered written notice to the other
Parties of any such event, and (C) such event shall have remained uncured for a
period of five (5) business days;

  iv.   There shall have been issued or reinstated any suspension order or
similar order by a court or other governmental body of competent jurisdiction
that adversely affects the benefits intended to be received by the Parties
hereunder, or prevents Tronox from consummating the transactions contemplated by
this Agreement, and (A) such proceeding or order was issued or reinstated at the
request or with the acquiescence of Tronox or any of its affiliates or (B) in
all other circumstances, such order shall not have been stayed, reversed, or
vacated within fifteen (15) days after such issuance or reinstatement;     v.  
Unless Tronox, the Noteholders, and the Creditors’ Committee agree otherwise:

  a.   Tronox shall not have obtained an interim order from the Bankruptcy Court
approving Tronox’s entry into the Commitment Agreement and this Agreement on or
before December 31, 2009;     b.   the governmental entities set forth on
Schedule 1 shall not have executed the Environmental Settlement Documents on or
prior to June 30, 2010;     c.   the Confirmation Order shall not have been
entered by the Bankruptcy Court on or before June 30, 2010 or, in the event a
Facility Extension Notice has been delivered pursuant to the DIP to Exit Credit
Agreement, August 31, 2010; and     d.   the Plan and the transactions
contemplated therein shall not have been consummated on or before June 30, 2010
or, in the event a Facility Extension Notice has been delivered pursuant to the
DIP to Exit Credit Agreement, September 30, 2010;

  vi.   Upon the written consent of the Parties hereto;     vii.   The
Commitment Agreement shall have been terminated by any of the parties thereto
pursuant to the terms thereof;

9



--------------------------------------------------------------------------------



 



  viii.   The conditions to the consummation of the transactions set forth in
the Commitment Agreement cannot, in the reasonable opinion of the Noteholders,
be satisfied on or prior to June 30, 2010 or, in the event a Facility Extension
Notice has been delivered pursuant to the DIP to Exit Credit Agreement,
September 30, 2010.     ix.   The Bankruptcy Court shall have granted relief
that is inconsistent with the Term Sheet or the Plan and adverse, in any
material respect, to any Party;     x.   A trustee or examiner with enlarged
powers shall have been appointed under sections 1104 or 1105 of the Bankruptcy
Code for service in the Chapter 11 Cases; and     xi.   One or more of the
Chapter 11 Cases shall have been converted to a case under chapter 7 of the
Bankruptcy Code or otherwise dismissed.

          A Tronox Termination Event and an Agreement Termination Event shall
each be a “Termination Event”.
     8. Miscellaneous Terms.
          (a) Binding Obligation; Assignment.
          Binding Obligation. Subject to the provisions of sections 1125 and
1126 of the Bankruptcy Code, this Agreement is a legally valid and binding
obligation of the Parties, enforceable in accordance with its terms, and shall
inure to the benefit of the Parties and their representatives and the
Replacement Lender Parties. The Replacement Lender Parties shall be intended
third party beneficiaries under this Agreement and shall be entitled to enforce
the provisions hereof. Nothing in this Agreement, express or implied, shall give
to any entity, other than the Parties, the Replacement Lender Parties and their
respective members, officers, directors, agents, financial advisors, attorneys,
employees, partners, Affiliates, successors, assigns, heirs, executors,
administrators and representatives, any benefit or any legal or equitable right,
remedy or claim under this Agreement. Notwithstanding the foregoing, or anything
to the contrary in this Agreement, this Agreement shall be binding on the United
States only insofar as set forth under the section “Scope of United States
Obligations under Plan Support Agreement and Term Sheet” in the Term Sheet.
          Assignment. No rights or obligations of any Party under this Agreement
may be assigned or transferred to any other entity except as provided in Section
3(c) hereof.
          (b) Further Assurances.
          The Parties agree to execute and deliver such other instruments and
perform such acts, in addition to the matters herein specified, as may be
reasonably appropriate or necessary, from time to time, to effectuate the
agreements and understandings of the Parties, whether the same occurs before or
after the date of this Agreement.

10



--------------------------------------------------------------------------------



 



          (c) Headings.
          The headings of all sections of this Agreement are inserted solely for
the convenience of reference and are not a part of and are not intended to
govern, limit or aid in the construction or interpretation of any term or
provision hereof.
          (d) Governing Law.
          THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE CHOICE OF LAWS PRINCIPLES
THEREOF. By its execution and delivery of this Agreement, each of the Parties
hereto hereby irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding with respect to any matter under or arising out of or
in connection with this Agreement or for recognition or enforcement of any
judgment rendered in any such action, suit or proceeding, shall be brought
exclusively in the Bankruptcy Court. By execution and delivery of this
Agreement, each of the Parties hereto hereby irrevocably accepts and submits
itself to the exclusive jurisdiction of each such court, generally and
unconditionally, with respect to any such action, suit or proceeding.
          (e) Specific Performance.
     The Parties hereby acknowledge that the rights of the Parties under this
Agreement are unique and that remedies at law for breach or threatened breach of
any provision of this Agreement would be inadequate and, in recognition of this
fact, agree that, in the event of a breach or threatened breach of the
provisions of this Agreement, in addition to any remedies at law, the Parties
shall, without posting any bond, be entitled to obtain equitable relief in the
form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available
and the Parties hereby waive any objection to the imposition of such relief.
          (f) Complete Agreement, Interpretation and Modification.

  i.   Complete Agreement. This Agreement, the Plan, the Term Sheet, the
Commitment Agreement and the other agreements, exhibits and other documents
referenced herein and therein constitute the complete agreement between the
Parties with respect to the subject matter hereof and supersede all prior
agreements, oral or written, between or among the Parties with respect thereto.
    ii.   Interpretation. This Agreement is the product of negotiation by and
among the Parties. Any Party enforcing or interpreting this Agreement shall
interpret it in a neutral manner. There shall be no presumption concerning
whether to interpret this Agreement for or against any Party by reason of that
Party having drafted this Agreement, or any portion thereof, or caused it or any
portion thereof to be drafted.

11



--------------------------------------------------------------------------------



 



  iii.   Modification of this Agreement and the Plan. The Plan and this
Agreement (including the Term Sheet) may only be modified, altered, amended or
supplemented, or otherwise deviated from by waiver, consent or otherwise, by an
agreement in writing signed by (x) Tronox and each other Party hereto, and
(y) to the extent any such modification, alteration, amendment, supplement or
deviation is inconsistent with the terms of the Credit Documents (as defined in
the DIP to Exit Credit Agreement) or adversely affects the interests, liens,
rights, remedies, benefits or other protections of the Lenders under the Credit
Documents or the DIP Orders or the credit risks under the Credit Documents, the
Replacement Administrative Agent and the requisite Replacement Lenders;
provided, however, that with respect to the Noteholders, the agreement of at
least sixty-three percent (63%) of the aggregate amount of all Relevant Claims
of the Noteholders shall be sufficient to bind all Noteholders; provided,
further, however, that Tronox may make technical and non-material modifications
to the Plan without the consent of the Parties.

          (g) Conditions to Effectiveness.
          This Agreement shall become effective upon the satisfaction of the
following conditions precedent (unless waived by the Parties in their respective
sole discretion):

  i.   Each Party hereto shall have duly executed and delivered a counterpart to
this Agreement to each other Party hereto;     ii.   The Bankruptcy Court shall
have entered an order approving the terms of this Agreement and authorizing the
Parties to perform their obligations hereunder; and     iii.   Counsel to the
Noteholders shall confirm in writing that the Noteholders hold Claims that
collectively represent at least sixty-three percent (63%) in aggregate
outstanding principal amount of the Notes as of the date this Agreement becomes
effective.     iv.   Upon execution of this Agreement and at the specific
request of the Parties hereto, the Debtors shall not conduct the Auction (as
that term is defined in the Order (A) Approving Bidding Procedures and Overbid
Protections in Connection with the Sale of Substantially All of Tronox’s Assets;
(B) Approving the Form and Manner of Notice; (C) Scheduling an Auction and a
Sale Hearing; and (D) Approving Procedures for Determining Cure Amounts, dated
September 23, 2009) on December 21, 2009.

12



--------------------------------------------------------------------------------



 



          (h) Execution of this Agreement.
          This Agreement may be executed and delivered (by facsimile or
otherwise) in any number of counterparts, each of which, when executed and
delivered, shall be deemed an original, and all of which together shall
constitute the same agreement. Except as expressly provided in this Agreement,
each individual executing this Agreement on behalf of a Party has been duly
authorized and empowered to execute and deliver this Agreement on behalf of said
Party.
          (i) Settlement Discussions.
          This Agreement, the Plan and the Term Sheet are part of a proposed
settlement of a dispute between the Parties. Nothing herein shall be deemed an
admission of any kind. Pursuant to Federal Rule of Evidence 408 and any
applicable state rules of evidence, this Agreement and all negotiations relating
thereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce the terms of this Agreement.
          (j) Consideration.
     Tronox and the other Parties hereby acknowledge that no consideration,
other than that specifically described herein and in the Plan and the Term
Sheet, shall be due or paid to any Noteholder for its agreement to vote to
accept the Plan in accordance with the terms and conditions of this Agreement,
other than Tronox’s representations, warranties and agreement to use its
commercially reasonable best efforts to obtain approval of the Disclosure
Statement and to seek to confirm and consummate the Plan.
          (k) Notices.
     All notices hereunder shall be deemed given if in writing and delivered, if
sent by facsimile, courier or by registered or certified mail (return receipt
requested) to the following addresses and facsimile numbers (or at such other
addresses or facsimile numbers as shall be specified by like notice):

  i.   If to Tronox, to:         Tronox Incorporated       3301 NW 150th Street
      Oklahoma City, Oklahoma 73134       Attention: Michael J. Foster, Esq.,
General Counsel         with copies (which shall not constitute notice) to:    
    Kirkland & Ellis LLP       601 Lexington Avenue       New York, New York
10022       Attention: Jonathan S. Henes, Esq. and Patrick J. Nash, Jr., Esq.

13



--------------------------------------------------------------------------------



 



  ii.   If to a Noteholder or a transferee thereof:         to the addresses or
facsimile numbers set forth below following such Noteholder’s signature (or as
directed by any transferee thereof)         with a copy (which shall not
constitute notice) to:         Milbank, Tweed, Hadley & McCloy LLP       One
Chase Manhattan Plaza       New York, New York 10005       Attention: Thomas C.
Janson     iii.   If to the Creditors’ Committee, to:         Paul, Weiss,
Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas       New York, New York 10022       Attention:
Brian Hermann, Esq.     iv.    If to the United States, to:         United
States Attorney’s Office for the Southern District of New York       86 Chambers
Street, 3rd Floor       New York, New York 10007       Attention: Matthew L.
Schwartz & Tomoko Onozawa, AUSAs

Any notice given by delivery, mail or courier shall be effective when received.
Any notice given by facsimile or email shall be effective upon oral or machine
confirmation of transmission.
All notices delivered hereunder shall also be concurrently delivered to the
Replacement Facility Arranger care of Richard A. Levy, Esq., Latham & Watkins
LLP, 233 South Wacker Drive, Suite 5800, Chicago, Illinois 60606.
          (l) Time of the Essence.
The Parties agree that time is of the essence with respect to each and every
term and provision of this Agreement.
     9. Representatives.
          (a) Representation.
          Each Representative acknowledges that it is the attorney or
representative for the owner of such Claims set forth on its respective
signature page (each a “Client”).

14



--------------------------------------------------------------------------------



 



          (b) Support of Plan.
          As long as a Termination Event has not occurred, or has occurred but
has been duly waived or cured in accordance with the terms hereof, each
Representative agrees for itself that it shall use reasonable best efforts to
recommend that its Client, or Clients, as the case may be (x) vote in favor of
the plan; and (y) not object to or otherwise commence any proceeding or take any
other action opposing any of the terms of this Agreement, the Disclosure
Statement or the Plan.
     10. Substantial Contribution/Break-Up Fee and Transaction Expenses
Reimbursement for Replacement Facility Arranger.
               (a) The Parties hereby agree and acknowledge that Replacement
Facility Arranger has made a “substantial contribution” (within the meaning of
Section 503(b)(3)(D) of the Bankruptcy Code) in the bankruptcy cases of Tronox
by, among other things, (x) engaging in legal, business and other due diligence,
negotiation and documentation relating to the DIP to Exit Facility, (y) engaging
in substantial syndication efforts with respect to the DIP to Exit Facility, and
(z) executing and delivering a definitive DIP to Exit Credit Agreement, all of
which enabled the Parties to pursue the Plan as a superior alternative to the
sale of all or a substantial portion of Tronox’s assets pursuant to the
previously scheduled auction or otherwise.
               (b) As a result of such substantial contribution and demonstrable
value provided by Replacement Facility Arranger to the Tronox estates and
creditors, and in order to induce Replacement Facility Arranger to execute and
deliver the DIP to Exit Credit Agreement by providing Replacement Facility
Arranger with economic protection against the risk of Tronox, notwithstanding
the terms of this Agreement, pursuing a Competing Transaction (as defined
below), the Parties hereby agree that Replacement Facility Arranger shall be
entitled, pursuant to Sections 363 and 503(b)(3)(D) of the Bankruptcy Code, to
payment of (i) a fee in the amount of $8 million (representing approximately
1.88% of the principal amount of the DIP to Exit Facility) (the “Substantial
Contribution/Break-Up Fee”), plus (ii) reimbursement for all of its reasonable
costs and expenses incurred in connection with the transactions contemplated by
this Agreement and the DIP to Exit Facility (including without limitation, the
reasonable fees and expenses of its legal counsel, Latham & Watkins LLP, and any
other professionals retained by Replacement Facility Arranger) (collectively,
the “Transaction Expenses”), which Substantial Contribution/Break-Up Fee and
Transaction Expenses shall be payable upon the closing of a Competing
Transaction in the event (i) Replacement Facility Arranger is ready, willing and
able to consummate the DIP to Exit Facility in accordance with and subject to
the terms and conditions of the DIP to Exit Credit Agreement on or before
December 24, 2009, and Tronox fails to consummate the DIP to Exit Facility by
such date, and (ii) Tronox instead (x) consummates a debtor-in-possession
financing transaction that is not arranged by the Replacement Facility Arranger,
(y) extends the maturity date of the Existing DIP Facility or (z) consummates on
or before December 31, 2010, or a transaction relating to the sale of all or a
substantial portion of its assets (including, without limitation, the sale of
its assets and businesses pursuant to Section 363 of the Bankruptcy Code) or the
reorganization of Tronox other than pursuant to the Plan (any such transaction
other than the transaction contemplated by the Plan, a “Competing Transaction”).

15



--------------------------------------------------------------------------------



 



          (c) In furtherance of Tronox’s payment obligations in respect of the
Substantial Contribution/Break-Up Fee and Transaction Expenses, the Parties
agree that Tronox shall file with the Bankruptcy Court on or before December 20,
2009, and use commercially reasonable efforts to schedule an expedited hearing
thereon on or before December 22, 2009, and all Parties agree to use
commercially reasonable efforts to support, a motion for the entry of an order,
in form and substance reasonably satisfactory to the Replacement Facility
Arranger (“Substantial Contribution/Break-Up Fee Approval Order”), authorizing
payment in immediately available funds to Replacement Facility Arranger of the
Substantial Contribution/Break-Up Fee and the Transaction Expenses in accordance
with the terms and conditions of this Section. The Substantial
Contribution/Break-Up Fee Approval Order may be incorporated into the order of
the Bankruptcy Court approving Tronox’s execution, delivery and performance of
the Plan Support Agreement. That portion of the non-refundable work fees
previously paid to Replacement Facility Arranger in connection with the DIP to
Exit Facility that has not been used for reimbursement of Transaction Expenses
shall be credited against any Substantial Contribution/Break-Up Fee that is due
and payable.
          (d) The provisions of this Section shall be immediately effective upon
the execution and delivery of signed counterparts by each Party hereto, and each
non-debtor Party shall be bound by the provisions of this Section regardless of
whether the Bankruptcy Court enters the Substantial Contribution/Break-Up Fee
Approval Order or whether Tronox is bound by the provisions of this Section or
any other provisions of this Agreement prior to the entry of the Substantial
Contribution/Break-Up Fee Approval Order, provided, however, that nothing in
this section is intended to create a payment obligation for any Party other than
Tronox.
          (e) This Section is without prejudice to the right of any other Party
to assert that it is entitled to a substantial contribution payment under
Section 503(b)(3)(D) of the Bankruptcy Code, and if any such request is made by
any such Party (other than the Replacement Facility Arranger pursuant to this
Section), all Parties other than such requesting Party reserve their rights to
oppose any such request.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

16



--------------------------------------------------------------------------------



 



Attachment 1 to Plan Support Agreement
Plan Term Sheet

 



--------------------------------------------------------------------------------



 



Tronox Incorporated
RESTRUCTURING PROPOSAL
This term sheet (“Term Sheet”) is annexed as Attachment 1 to the Plan Support
Agreement, dated December 20, 2009 (the “Plan Support Agreement”), among Tronox
Incorporated (“Tronox”) and the other parties thereto, and sets forth the
principal terms of a proposed restructuring (the “Restructuring”) of Tronox and
its affiliate debtor subsidiaries (together with Tronox, the “Debtors”) in their
pending chapter 11 bankruptcy cases (the “Chapter 11 Cases”) in the Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”).
Capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Plan Support Agreement.

     
Overview of the Restructuring:
  As described and defined below, and as set forth in the Plan Support
Agreement, the Debtors will file a plan of reorganization with the Bankruptcy
Court to implement the Restructuring, which plan of reorganization shall reflect
the terms set forth in this Term Sheet and otherwise be in form and substance
satisfactory to the Parties and, to the extent the terms and conditions of the
Plan are inconsistent with the terms of the Credit Documents (as defined in the
Credit Agreement) or adversely affect the interests, liens, rights, remedies,
benefits or other protections of any or all of the DIP Administrative Agent,
Collateral Agent (as defined in the Credit Agreement) and Lenders under the
Credit Documents, in form and substance satisfactory to the DIP Administrative
Agent under the Credit Agreement (the “DIP Administrative Agent”, and such plan
of reorganization, the “Plan”).
 
   
 
  Pursuant to the Plan, the Debtors will emerge from chapter 11 as a reorganized
business through the consummation of a transfer, in accordance with sections 363
and 1123 of the Bankruptcy Code, of substantially all the assets of the Debtors
and their respective subsidiaries (other than the Legacy Assets, as defined
below, but including all cash and cash equivalents in the Debtors not to be
expended in accordance with this Term Sheet), free and clear of all liens,
claims and encumbrances, including Tort Claims and Environmental Claims (as such
terms are defined below), except as otherwise specifically provided herein, to a
newly formed Delaware corporation that will initially be a wholly-owned direct
or indirect subsidiary of Tronox (“New Tronox”). Through the Rights Offering (as
defined in the Commitment Agreement) and distribution under the Plan to holders
of allowed unsecured claims against the Debtors, New Tronox will, following the
Effective Date, be owned by the unsecured creditors of the Debtors and the
Backstop Parties (as defined below).
 
   
 
  Pursuant to the Plan and the order confirming the Plan, New Tronox shall not
be deemed to be a legal successor, alter ego or continuation of, or have merged
with, the Debtors, Kerr-McGee Corporation, Anadarko Petroleum Corporation and
their respective affiliates, subsidiaries and predecessors, and shall not have
any liability whatsoever based on any theory of successor or vicarious liability
of any kind or character, or based upon any theory or legal principle under or
relating to antitrust, environmental, tort, successor or transferee liability
law, except as set forth herein.

 



--------------------------------------------------------------------------------



 



     
Replacement DIP Financing:
     
Entry into Replacement DIP
Facility
  Pursuant to the terms of the Senior Secured Super-Priority
Debtor-In-Possession and Exit Credit and Guaranty Agreement with Goldman Sachs
Lending Partners LLC, as administrative agent and collateral agent, attached as
Exhibit A hereto (the “Credit Agreement”), certain lenders party thereto have
agreed, on the terms and subject to the conditions set forth in the Credit
Agreement, to provide replacement debtor-in-possession financing to the Debtors
(the “Replacement DIP Facility”). In accordance with the terms of the Credit
Agreement, the Debtors shall file a motion seeking approval of the Debtors’
entry into the Replacement DIP Facility, the Plan Support Agreement and the
Commitment Agreement and seek entry of an interim order (the “Financing Order”),
substantially in the form attached as Exhibit B hereto, approving the Debtors’
entry into the Replacement DIP Facility, the Plan Support Agreement and the
Commitment Agreement.
 
   
Repayment of
Existing DIP
Facility and
Prepetition Facility
  Upon the closing of the Replacement DIP Facility, the Debtors shall use the
proceeds of the Replacement DIP Facility and cash on hand to promptly pay in
full in cash: (i) all DIP Obligations (as defined in the Final DIP Order, dated
February 6, 2009 [Dkt No. 151]), except as provided herein, owed to Credit
Suisse, as administrative agent, JPMorgan Chase Bank, N.A., as collateral agent,
and each lender in connection with that certain debtor-in-possession financing
facility dated January 13, 2009 by and among Tronox and Worldwide LLC, as
Borrowers, Credit Suisse Securities (USA) LLC as Sole Lead Arranger and Sole
Bookrunner, Credit Suisse, as Administrative Agent, and JPMorgan Chase Bank,
N.A., as Collateral Agent (the “Existing DIP Facility”); and (ii) all
Prepetition Debt (as defined in the Final DIP Order), except as provided herein,
owed to Credit Suisse, as administrative agent, and each lender under that
certain secured credit facility dated November 28, 2006 by and among Tronox and
Worldwide, as Borrowers, Lehman Brothers Inc. and Credit Suisse Securities
(USA) LLC, as Joint Lead Arrangers and Bookrunners, ABN Amro, as Syndication
Agent, JPMorgan Chase Bank, N.A. and Citicorp USA, Inc., as co-documentation
agents, and Lehman Commercial Paper Inc., as Administrative Agent (the
“Prepetition Facility”). Such payments shall be without prejudice to the civil
action captioned Official Committee of Unsecured Creditors of Tronox
Incorporated et al., on behalf of Estates of Tronox Incorporated et al. v.
Credit Suisse et al. (Case No. 09-01388) (the “Lender Litigation”) and without
prejudice to the Creditors’ Committee’s right to seek disgorgement of such
payment.1 DIP Obligations and Prepetition Debt, as defined in the Final DIP
Order, include the principal amount of the loans outstanding under the
facilities, unpaid fees and expenses (including advisors’ fees) incurred by the
agent or any lender, and all accrued but unpaid interest as calculated under the
facilities.
 
   
 
  Notwithstanding the repayment of the Existing DIP Facility and the Prepetition

 

1   In connection with the payment of the DIP Obligations and the Prepetition
Debt, the Debtors, the Creditors’ Committee and the lenders under the Existing
DIP Facility and the Prepetition Facility have reached an agreement to resolve
the Lender Litigation. The parties will be filing a motion under Bankruptcy
Rule 9019 seeking approval of a settlement of the Lender Litigation that
includes, among other things, a release of claims against the lenders under the
Existing DIP Facility and the Prepetition Facility. The Debtors and the
Creditors’ Committee agree not to sue the holders of the 9.5% senior unsecured
notes issued under the Indenture, dated November 28, 2005, between Tronox
Worldwide LLC, as issuer, and Citibank N.A., as indenture trustee, from all
liabilities related to the issuance of such notes.

2



--------------------------------------------------------------------------------



 



     
 
  Facility, until the Effective Date: (a) indemnities under the Existing DIP
Facility and the Prepetition Facility shall continue in full force and effect
and any such claims shall constitute superpriority administrative expenses
junior to the superpriority administrative expenses granted in respect of the
Replacement DIP Facility; and (b) any cash used to cash collateralize any DIP
Letter of Credit or the Existing Letter of Credit (as defined in the Final DIP
Order) shall be deposited in a separate collateral account (which account or
accounts shall be subject to a perfected, unavoidable first priority lien senior
to all other liens and not subject to any other liens including the liens
securing the Replacement DIP Facility, provided, that the liens securing the
Replacement DIP Facility shall extend to the Debtors’ rights with respect to
such cash collateralization arrangement and the payoff letters relating to the
repayment of the Existing DIP Facility and Prepetition Facility shall provide
that as and when any DIP Letter of Credit or Existing Letter of Credit (as such
terms are defined in the Credit Agreement) terminates or expires, the
administrative agent or collateral agent under the Existing DIP Facility and
Prepetition Facility shall promptly return to the Debtors that portion of the
cash collateral equal to 105% of the undrawn amount, if any, of such DIP Letter
of Credit or Existing Letter of Credit) and shall not be available to be used by
the Debtors, any Chapter 7 trustee, any estate representative or any other
successor or assign of the Debtors or their estates so long as any such DIP
Letter of Credit or Existing Letter of Credit is outstanding.
 
   
 
  Tronox and its subsidiaries shall not enter into any agreement with respect to
debtor-in-possession financing for the Debtors (other than the Replacement DIP
Financing) without the approval of the Backstop Parties.
 
   
Termination of Existing Sale Agreement and Cancellation of Auction
  The Parties (other than Tronox) require, as a condition of their willingness
to support the Restructuring, that the Debtors not pursue further the sale of
substantially all of their operating assets. Accordingly, upon execution of the
Plan Support Agreement and at the specific request of the Parties (other than
Tronox) thereto, the Debtors shall not conduct the Auction (as that term is
defined in the Order (A) Approving Bidding Procedures and Overbid Protections in
Connection with the Sale of Substantially All of Tronox’s Assets; (B) Approving
the Form and Manner of Notice; (C) Scheduling an Auction and a Sale Hearing; and
(D) Approving Procedures for Determining Cure Amounts, dated September 23, 2009)
on December 21, 2009. In addition, upon the closing of the Replacement DIP
Facility, the Debtors shall terminate the Asset and Equity Purchase Agreement
between Tronox Incorporated and certain of its affiliates, on the one hand, and
Huntsman Pigments LLC, Huntsman Australia R&D Company Pty Ltd and Huntsman
Corporation, on the other hand, dated as of August 28, 2009 (the “Existing Sale
Agreement”), pursuant to Section 8(a)(vi) of the Existing Sale Agreement, and
shall pay the break-up fee and reimbursable expenses to Huntsman Corporation in
accordance with the terms of the Existing Sale Agreement. None of the parties to
the Plan Support Agreement or the Commitment Agreement, their affiliates, or
their or their affiliates’ officers, directors, agents, partners, shareholders,
members, advisors or other representatives shall incur any liability, directly
or indirectly, to any person, including Huntsman Pigments LLC, Huntsman
Australia R&D Company Pty Ltd, Huntsman Corporation or any of their affiliates,
as a result of the negotiation or execution of this Term Sheet, the Plan Support
Agreement, the Commitment Agreement or the transactions contemplated hereby and
thereby or the consummation of such transactions.

3



--------------------------------------------------------------------------------



 



     
Implementation of the Restructuring:
  The Restructuring shall be effected pursuant to the Plan and the definitive
documentation for the Restructuring, including, the purchase and sale agreement
relating to the transfer of the Assets to New Tronox, if any, the documentation
for the Rights Offering, the Registration Rights Agreement (as defined in the
Commitment Agreement), the Environmental Settlement Documents (as defined below)
and such other documentation as is necessary or desirable in connection with the
Restructuring (collectively, the “Definitive Restructuring Documentation”).
Prior to filing the Plan, the Parties shall mutually agree upon the Definitive
Restructuring Documentation, which shall reflect the terms and conditions set
forth herein and such other terms and conditions as shall be acceptable to the
Parties (and, to the extent the terms and conditions are inconsistent with the
terms of the Credit Documents or adversely affect the interests, liens, rights,
remedies, benefits or other protections of any or all of the DIP Administrative
Agent, Collateral Agent and the Lenders under the Credit Documents, the DIP
Administrative Agent).
 
   
 
  The Definitive Restructuring Documentation will include, among other things,
various Environmental Settlement Documents concerning the resolution of
Environmental Claims that shall be submitted for the approval of officials
authorized on behalf of the Governmental Environmental Entities (as defined
below) that have, or have asserted, Environmental Claims. The Environmental
Settlement Documents shall then be submitted to the Bankruptcy Court for
approval, after public notice and an opportunity for public comment if and to
the extent required under applicable environmental law.  
 
  The Debtors shall continuously consult with the legal and financial advisors
of the other Parties, and shall not undertake any material action with respect
to the Restructuring or otherwise without first consulting with such advisors.
 
   
New Tronox;
Transfer of Assets:
  On the Effective Date, the Debtors and their subsidiaries shall transfer,
pursuant to sections 363, 1123 and any other applicable provision of the
Bankruptcy Code, to New Tronox all assets of Tronox and its subsidiaries other
than the Legacy Assets (the “Assets”), which Assets shall include (a) the real
estate and facilities owned and operated by the Debtors in Hamilton, MS, and
Oklahoma City, OK, (b) subject to the terms set forth below in the section
entitled “Henderson, Nevada Plant”, the leased facilities operated by the
Debtors in Henderson, NV, (c) the wholly-owned Las Vegas area land, (d) the
Debtors’ ownership interests in Basic Management, Inc. and The Landwell Company,
LP., (e) the interests in the Tiwest Joint Venture, and (f) the real estate and
facilities owned and operated by Tronox in Botlek, the Netherlands.
Notwithstanding anything to the contrary herein (other than the section entitled
“Henderson, Nevada Plant”), New Tronox may be subject to liabilities under
applicable laws to the Governmental Environmental Entities as the owner or
operator of the Assets after the Effective Date, and the Confirmation Order
shall explicitly so provide.
 
   
 
  “Legacy Assets” means those assets that are or may be subject to Tort Claims
or Environmental Claims (other than any Assets), all Owned Sites (as defined
below) and any such other assets as the Backstop Parties may determine, and
shall include the Savannah, GA, Soda Springs, ID, Mobile, AL sites and the
ownership interest of the Henderson, NV land and facility; provided, however,
that the Debtors may, at their expense and in accordance with applicable health
and safety requirements and under the supervision of the United States and the

4



--------------------------------------------------------------------------------



 



     
 
  relevant State, remove certain equipment and other assets related to the
operations from each of those sites and transfer such equipment and assets to
alternate locations to be determined by New Tronox.
 
   
Funding of New Tronox:
   
 
   
Exit Credit Facility
  On the Effective Date, the outstanding Replacement DIP Facility will convert
into a senior secured and superpriority two tranche term facility (the “Exit
Facility”) in accordance with the terms of the Credit Agreement. As provided in,
and subject to the provisions of, the Credit Agreement (including the repayment
of the second tranche of the Exit Facility), Tronox shall have a right to obtain
an asset-based loan facility in lieu of the second tranche of the Exit Facility.
Such asset-based loan facility shall be acceptable to the Backstop Parties and
the Creditors’ Committee in all respects, and Tronox shall consult with the
Backstop Parties’ legal and financial advisors throughout the process of
obtaining such facility.
 
   
New Money Investment
  Pursuant to the terms of the Equity Commitment Agreement attached hereto as
Exhibit C (the “Commitment Agreement”), the purchasers party to the Commitment
Agreement (the “Backstop Parties”) have agreed, on the terms and subject to the
conditions set forth in the Commitment Agreement, to purchase shares of New
Tronox common stock (the “New Tronox Common Stock”) not otherwise purchased by
Eligible Holders (as defined below) in the Rights Offering.
 
   
 
  The shares of New Tronox Common Stock purchased pursuant to the Commitment
Agreement and the exercise of rights to purchase New Tronox Common Stock
pursuant to the Rights Offering, together with the shares of New Tronox Common
Stock to be issued is payment of the commitment fee as set forth below in the
section entitled “Rights Offering: Commitment Fee”, shall represent, in the
aggregate, 70% of the shares of New Tronox Common Stock to be outstanding on the
Effective Date, on a fully-diluted basis, and shall be subject to dilution for
shares of New Tronox Common Stock issued upon the exercise of options issued
after the Effective Date under the management incentive plan described below.
 
   
Use of Proceeds
  The proceeds from the Exit Facility and the purchase of New Tronox Common
Stock pursuant to the Rights Offering and the Commitment Agreement shall be used
by New Tronox to: (i) fund the Custodial Trusts and Anadarko Litigation Trust
(as defined below); (ii) provide working capital to New Tronox after the
Effective Date; and (iii) pay to the Debtors, in the form of a dividend to
Tronox or as consideration for the assets to be transferred to New Tronox, cash
sufficient for the Debtors to make distributions to creditors under the Plan in
accordance with this Term Sheet.

5



--------------------------------------------------------------------------------



 



     
Rights Offering:
   
 
   
Right to Subscribe
  All Eligible Holders (as defined below) will have a right to participate in
the Rights Offering on a pro rata basis based on their respective allowed claims
with respect to the Debtors (subject to rounding and minimum investment
requirements). The aggregate purchase price for the shares of New Tronox Common
Stock issuable upon exercise of the Rights shall be $105 million. The Rights
will only be transferable in connection with a transfer of the claim against the
Debtors to which such Rights related.
 
   
 
  “Eligible Holder” means any person or entity who is (i) a holder of an allowed
unsecured claim against the Debtors (other than Environmental Claims or Tort
Claims) in excess of $25,000 on a record date to be determined, and (ii) an
institutional “accredited investor”, as such term is defined in Rule 501(a)
under the Securities Act of 1933, as amended.
 
   
Backstop
  On the terms and subject to the conditions set forth in the Commitment
Agreement, the Backstop Parties have agreed to provide a standby commitment to
purchase shares of New Tronox Common Stock offered in the Rights Offering, but
not otherwise subscribed for by the Eligible Holders.
 
   
Commitment Fee
  In consideration for the backstop commitment set forth above, the Backstop
Parties will receive a fee equal to 4.0% of their respective committed amount,
payable in the form of additional shares of New Tronox Common Stock or cash, as
set forth in the Commitment Agreement.
 
   
Treatment of Claims against the Debtors:
  The Plan shall provide for the following treatment of claims filed against the
Debtors in the Chapter 11 Cases and such other terms not inconsistent with this
Term Sheet, as shall be acceptable to the Parties and, to the extent such terms
are inconsistent with the terms of the Credit Documents or adversely affect the
interests, liens, rights, remedies, benefits or other protections of any or all
of the DIP Administrative Agent, Collateral Agent and the Lenders under the
Credit Documents, the DIP Administrative Agent.
 
   
Replacement DIP Facility Claims
  On the Effective Date, the Replacement DIP Facility shall convert into the
Exit Facility and the lenders under the Replacement DIP Facility will become
lenders thereunder in accordance with the terms of the Credit Agreement. All
claims held by lenders on account of the Replacement DIP Facility will be
assumed by New Tronox on the Effective Date in accordance with the terms of the
Credit Agreement.

6



--------------------------------------------------------------------------------



 



     
Administrative Claims
  Each holder of an allowed administrative claim (collectively, the
“Administrative Claims”) will receive payment in full in cash of the unpaid
portion of its Administrative Claim on the Effective Date or as soon thereafter
as practicable; provided, however, that any Environmental Claims asserted by
federal, state, local, or tribal governmental units asserting claims or having
regulatory authority or responsibilities with respect to environmental laws (the
“Governmental Environmental Entities”) as Administrative Claims with respect to
the owned sites set forth on Exhibit D (the “Owned Sites”) will not be paid in
full in cash, but instead shall be addressed through the Custodial Trust
Settlement Agreements (as defined below), and with respect to all non-owned
sites set forth on Exhibit E (the “Other Sites”) will not be paid in full in
cash, but instead shall be addressed through the Environmental Settlement
Agreements, and all other Environmental Claims asserted by any Governmental
Environmental Entity as Administrative Claims shall be resolved under the Plan
as set forth herein, without the payment of any consideration other than as
specifically set forth herein in the section entitled “Governmental
Environmental Claims”.
 
   
Priority Tax and Other Claims
  Allowed priority claims (the “Priority Claims”) will be paid in full in cash
on the Effective Date, or as soon thereafter as practicable.
 
   
Other Secured Claims
  All other secured claims shall be paid in full on the Effective Date (or, if
payment is not then due, shall be paid in accordance with its terms) or pursuant
to such other terms as may be agreed to by the holder of such other secured
claim, the Backstop Parties, the Creditor’s Committee and the Debtors; provided,
that the Environmental L/Cs (as defined below) shall be transferred to the
Custodial Trusts and all other letters of credit that remain outstanding shall
roll over on the Effective Date in accordance with the terms of the Credit
Agreement.
 
   
Intercompany Claims
  On the Effective Date, all claims held by a Debtor or its subsidiaries against
another Debtor or its subsidiaries (“Intercompany Claims”) shall be cancelled;
provided, that Intercompany Claims, including Intercompany Claims held by, or
against, Tronox Pigments International GmbH and Tronox Pigments GmbH and a
Debtor or subsidiary, may be reinstated or transferred to New Tronox, as the
case may be, at New Tronox’s option.
 
   
Tort Claims
  This section relates to the following categories of timely filed
non-governmental proofs of claim against the Debtors (and also to certain future
non-governmental claims against the Debtors as set forth at the end of this
section), whether known or unknown, whether by contract, tort or statute,
whether existing or hereinafter arising, and including all such claims relating
to the Owned Sites, the Other Sites, the Legacy Assets, the Assets or any
product to the extent manufactured by, or any other property that was owned,
operated or used for disposal by, the Debtors prior to the Effective Date and
not by New Tronox, as follows: (a) personal injury, wrongful death claims and
property damage, remediation, and restoration claims, whether by contract, tort
or statute, related to creosote, benzene or other chemical exposure or release,
environmental contamination or related matters (collectively “Non-Asbestos Toxic
Exposure Claims”); (b) claims relating to asbestos exposure or release and all
other non-governmental claims related to asbestos exposure (the “Asbestos
Claims”); and (c) 50% of all allowed non-governmental breach of contract,
indemnification, contribution, reimbursement or cost recovery claims (including
third party claims for contribution or direct costs under the Comprehensive
Environmental Response,

7



--------------------------------------------------------------------------------



 



     
 
  Compensation, and Liability Act (“CERCLA”) or state CERCLA equivalents) (such
allowed breach of contract, indemnification, contribution, reimbursement, or
cost recovery claims are collectively referred to as “non-governmental CERCLA
Claims”). The claims set forth in these sub-paragraphs (a), (b), and (c) are
collectively referred to herein as the “Tort Claims”.
 
   
 
  All Tort Claims shall be satisfied exclusively from the following sources:
(i) the Litigation Proceeds payable from the Anadarko Litigation to the holders
of Tort Claims (see the Anadarko Litigation Trust as set forth below); (ii) the
payment in cash of $7 million on the Effective Date (which, for the avoidance of
doubt, is separate from and in addition to the $115 million Funded Environmental
Amount (as defined below); and, (iii) all net proceeds from any insurance
policies providing any coverage for the benefit of any holders of Tort Claims.
 
   
 
  The funds generated from these sub-paragraphs (i), (ii), and (iii) shall be
paid into a Tort Claims Trust; after payment of administrative expenses, all
remaining funds in the Tort Claims Trust (the “Distributable Amount”) shall be
paid to the holders of Tort Claims as follows: (a) the holders of
non-governmental CERCLA Claims shall collectively receive 12.5% of the
Distributable Amount if the total collective valuation of the said
non-governmental CERCLA Claims is equal to or greater than $100 million; if the
total collective valuation of said non-governmental CERCLA Claims is less than
$100 million then the 12.5% shall be proportionally reduced (for example, if the
total collective valuation of the said non-governmental CERCLA Claims is
$50 million, then the non-governmental CERCLA Claims shall receive 50% of 12.5%,
or 6.25%, of the Distributable Amount); (b) 6.25% of the Distributable Amount
shall be set aside for distributions to holders of Asbestos Claims and to be
used to resolve claims of Future Tort Claimants (as defined below) or protect
New Tronox from such claims, if any, the proper mechanism (acceptable to the
Parties and the DIP Administrative Agent) for such resolution or such protection
to be determined prior to the confirmation of the Plan; and (c) the holders of
all other Tort Claims, namely the holders of Non-Asbestos Toxic Exposure Claims,
shall receive the balance of the Distributable Amount. The timing and allocation
of payment to the holders of non-governmental CERCLA Claims, to the Future Tort
Claimants, to the holders of Asbestos Claims, and to the holders of Non-Asbestos
Toxic Exposure Claims shall be pursuant to the terms of a Tort Claims Trust
Distribution Agreement(s) to be prepared for the administration of all funds in
the Tort Claims Trust. All Tort Claims shall be channeled to the Tort Claims
Trust. New Tronox shall not be required to pay any fee or expense for the
operation or administration of any trust or other arrangement established with
respect to the determination, satisfaction, or resolution of any issues related
to the Tort Claims (which fees and expenses shall be covered by the payments
made to the Tort Claims Trust).

8



--------------------------------------------------------------------------------



 



     
 
  The Plan and Confirmation Order will specifically provide that the reorganized
business and Assets are transferred to New Tronox pursuant to sections 363, 1123
and any other applicable provisions of the Bankruptcy Code, free and clear of
any successor liability claims with respect to any claims or liabilities of any
of the Debtors, except as specifically retained. A “Future Tort Claimant” is an
entity that establishes that it holds a Tort Claim that did not arise prior to
the Effective Date or was not discharged under the Plan. The Debtors shall use
commercially reasonably efforts to obtain an insurance policy for New Tronox
against claims of Future Tort Claimants satisfactory to the Parties and the DIP
Administrative Agent.
 
   
Governmental Environmental
Claims
  All civil claims against, and other civil responsibilities, obligations or
liabilities of, the Debtors relating to or arising under any environmental law,
including, without limitation, restoration and remediation of environmental
issues asserted by any Governmental Environmental Entity (collectively, the
“Environmental Claims”), will be treated as set forth below in the section
entitled “Additional Information about the Environmental Settlements” through
the Custodial Trusts, the Custodial Trust Settlement Agreements and the
Environmental Settlement Agreements or, to the extent not so treated, shall be
discharged under the Plan to the maximum extent provided under sections 363,
1123 or other applicable provisions of the Bankruptcy Code, and New Tronox shall
not be subject to any Environmental Claims to the maximum extent provided under
sections 363, 1123 or other applicable provisions of the Bankruptcy Code.
Notwithstanding anything to the contrary in this Term Sheet, nothing in the Plan
or Confirmation Order shall release, nullify, or preclude any liability of New
Tronox as the owner or operator of a property of New Tronox with respect to any
properties owned or operated after the Effective Date (other than with respect
to Henderson, NV as set forth in the section entitled “Henderson, Nevada
Plant”), and the Confirmation Order shall explicitly so provide.
 
   
 
  The Debtors will transfer to the Custodial Trusts and the Anadarko Litigation
Trust, in the aggregate, (i) all rights to prosecute and recover the proceeds
from the pending litigation with Anadarko Petroleum Corporation, Kerr-McGee
Corporation and their respective past or present parents, subsidiaries,
affiliates, predecessors, successors, directors, officers or representatives
(other than New Tronox and its subsidiaries, controlled affiliates, directors,
officers or representatives), including all such claims that have been, could
have been or could be asserted in the civil action Tronox Worldwide LLC & Tronox
LLC v. Anadarko Petroleum Corporation et al. (Case No. 09-01198) (the “Anadarko
Litigation”), (ii) $115 million in cash (the “Funded Environmental Amount”),
(iii) certain Letters of Credit and surety bonds issued pursuant to the
Prepetition Facility or their cash equivalent, at the beneficiary’s election
(the “Environmental L/Cs”), as set forth on Exhibit F hereto; and (iv) to the
extent applicable, available insurance policies and other rights to
reimbursement or contribution for response actions (whether contractual or
otherwise) held by the Debtors as of the date hereof. The Debtors and New Tronox
shall use their reasonable best efforts to secure the consent of third parties,
if necessary, to the transfer of any such insurance policies or rights to
reimbursement or contribution. For the avoidance of doubt, the Funded
Environmental Amount shall not change, including based on any changes in the
funding raised by New Tronox, cash balances of New Tronox and its subsidiaries
as of the Effective Date, allowed claims, or fees and expenses incurred prior to
the Effective Date.

9



--------------------------------------------------------------------------------



 



     
Pension Claims
  All pension obligations of the Debtors prior to the Effective Date shall be
assumed by New Tronox, including the Tronox Incorporated Retirement Plan.
 
   
Unsecured Claims
  On the Effective Date, the holders of allowed unsecured claims against the
Debtors (which do not include Environmental Claims or Tort Claims, but which
shall include 50% of all allowed non-governmental CERCLA Claims) will be
distributed the shares of New Tronox Common Stock held by Tronox (representing
in the aggregate 30% of the shares of New Tronox Common Stock to be outstanding
on the Effective Date, subject to dilution on account of any management
incentive stock or stock option plan). The New Tronox Common Stock shall be
distributed to such unsecured creditors on a pro rata basis based on their
respective allowed claims with respect to the Debtors.
 
   
 
  A “convenience class” consisting of allowed claims below $25,000 shall be
created, which shall entitle holders of such allowed claims to elect to receive
payment in cash on the Effective Date on account of and in full satisfaction of
their claims in an amount equal to a percentage of their allowed claims
acceptable to the Backstop Parties and the Creditors’ Committee, to be funded by
the Backstop Parties through the purchase of the shares of New Tronox Common
Stock to which the electing holders belonging to the convenience class would
otherwise be entitled, in lieu of receiving a distribution of New Tronox Common
Stock.
 
   
 
  For the avoidance of doubt, unsecured claims with respect to the Debtors filed
by the United States or any other Governmental Environmental Entity, other than
allowed claims under, or which relate to, any environmental law, shall be
treated as unsecured claims subject to the treatment set forth in this
paragraph. In consideration thereof, all unsecured claims against the Debtors
shall be discharged and New Tronox and its subsidiaries and controlled
affiliates shall have no responsibility, obligation or liability with respect
thereto.
 
   
Equity Interests
in Tronox
  No recovery.2
 
   
Ongoing Remediation:
  Until the Effective Date, the Debtors shall continue performing ongoing
environmental monitoring and response work with respect to the Owned Sites and
the Other Sites consistent with current post-petition practice (it being
understood that the Debtors remain responsible for any obligations associated
with any emergencies or extraordinary events occurring after the date hereof and
prior to the Effective Date).  
Settlement and Releases:
  Except with respect to Environmental Claims, which shall be treated as set
forth herein, all distributions to be made pursuant to the Restructuring will be
in full satisfaction of, and represent a settlement of, all disputes and claims,
including but not limited to satisfaction of all lender intercreditor agreements
and interests of and between the parties receiving such distributions,
including, without limitation, any litigation claims, whether known or unknown,
arising between or among such parties. Releases provided to officers and
directors shall not include

 

2   Notwithstanding anything in the Term Sheet, the Parties agree that they will
meet with the Equity Committee to discuss potential recovery to the existing
equity holders. The Debtors and any other Party may discuss proposals with
respect to, and engage in negotiations regarding, such recovery with the Equity
Committee and the other Parties; provided, however, that the consent of all
Parties shall be required before any such recovery is provided for under a plan.

10



--------------------------------------------------------------------------------



 



     
 
  any individual contractual obligations they may owe to the Debtors.
 
   
 
  The Plan will contain customary releases, indemnifications, and exculpations
for, among others, all current and former officers, directors, employees,
advisors, attorneys, professionals, accountants, investment bankers,
consultants, agents, and other representatives (including their respective
officers, directors, employees, members, and professionals) of the Debtors, the
Creditors’ Committee and its members, the members of the Committee (as defined
in the Commitment Agreement) and any other Backstop Party, the agents, arrangers
and lenders under the Existing DIP Facility, the agents, arrangers and lenders
under the Prepetition Facility, the agents and lenders under the Credit
Agreement and their respective advisors, attorneys, accountants and other
representatives from any claims and causes of action arising on or prior to the
Effective Date, except for criminal liability, willful misconduct and bad faith,
and ultra vires acts asserted by any governmental agency, or as otherwise set
forth in the Plan.
 
   
 
  Nothing in the Plan, the Custodial Trust Agreements, or the Environmental
Agreements shall in any way release any claim against, or liability of,
Kerr-McGee Corporation, Anadarko Petroleum Corporation, the defendants under the
Lender Litigation, or their officers, directors, employees, advisors, attorneys,
professionals, accountants, investment bankers, consultants, agents, and other
representatives (including their respective officers, directors, employees,
members, and professionals), whether such claims or liabilities be direct or
indirect, fixed or contingent, including, but not limited to, the claims
asserted in the Anadarko Litigation. For the avoidance of doubt, nothing shall
in any way release any individuals who were former directors or officers of the
Debtors or their subsidiaries and also were or currently are directors or
officers of Kerr-McGee Corporation and/or Anadarko Petroleum Corporation, unless
such individuals were directors or officers of the Debtors or their subsidiaries
as of April 1, 2006. All releases, indemnifications and exculpations for certain
parties shall be conditioned upon cooperation with the Litigation Trustee (as
defined below).
 
   
 
  Notwithstanding any other provision in the Plan, the Custodial Trust
Agreements, or the Environmental Settlement Agreements, no party or claimant is
releasing any claim or liability related to, underlying, or that is the subject
of the Anadarko Litigation and such parties and claimants expressly agree that
their sole basis of recovery against the Debtors or New Tronox with respect to
these claims or liabilities shall be limited to the recoveries set forth in the
Plan, Custodial Trust Agreements, and/or Environmental Settlement Agreements.

11



--------------------------------------------------------------------------------



 



     
Additional Information about the
Environmental Settlements
   
 
   
Anadarko Litigation Trust
  On the Effective Date, the Debtors will establish a trust (the “Anadarko
Litigation Trust”) to hold its rights to the Anadarko Litigation. The United
States and the Debtors, in consultation with certain representatives of holders
of Tort Claims and certain other Governmental Environmental Entities, shall
jointly appoint a trustee to administer the Anadarko Litigation Trust, with the
United States having the right to approve any such trustee (the “Litigation
Trustee”). The Anadarko Litigation Trust will be funded on the Effective Date by
a portion (which, for the avoidance of doubt, can be $0) of the aggregate
$115 million of cash representing the Funded Environmental Amount, in an amount
to be determined by the United States. The agreement governing the Anadarko
Litigation Trust shall provide that New Tronox shall have no responsibility,
obligation or liability with respect to the Anadarko Litigation, other than to
retain or transfer to the Litigation Trustee all books, records and documents
relevant to the Anadarko Litigation and to cooperate fully with the Litigation
Trustee.
 
   
 
  Fees, costs and expenses incurred in connection with the administration of the
Anadarko Litigation Trust and the prosecution of the Anadarko Litigation after
the Effective Date, including, without limitation, fees and expenses incurred by
professionals retained by the Litigation Trustee, shall be borne by the Anadarko
Litigation Trust and New Tronox shall have no responsibility, obligation or
liability with respect thereto. Professional fees and expenses may be paid in
accordance with the terms of a special fee arrangement with the Anadarko
Litigation Trust, which the United States shall have the sole right to approve
in consultation with certain other Governmental Environmental Entities and
certain representatives of holders of Tort Claims, which shall in no event be
required to fund the Anadarko Litigation Trust. Without limiting the foregoing,
the United States and certain representatives of the holders of Tort Claims
shall discuss in good faith certain non-economic aspects of the Anadarko
Litigation Trust, including governance.
 
   
 
  The Litigation Trustee shall (a) pursue the Anadarko Litigation and
(b) distribute any recovery as a result thereof (the “Litigation Proceeds”) as
follows: (i) 88% to the Governmental Environmental Entities in accordance with
the Custodial Trust Settlement Agreements and Environmental Settlement
Agreements, and (ii) 12% to the holders of Tort Claims, by delivery to the Tort
Claims Trust. The United States shall have the right to approve or reject any
proposed settlement of the Anadarko Litigation, after consultation with certain
other Governmental Environmental Entities and certain representatives of holders
of Tort Claims. Representatives of the United States, certain other Governmental
Environmental Entities, and certain representatives of the holders of Tort
Claims will have certain agreed rights concerning the pursuit of the Anadarko
Litigation. In addition, the United States, separate from its participation in
the Anadarko Litigation Trust, shall continue to enjoy the rights to participate
in the Anadarko Litigation provided to it under the Order Approving Revised
Stipulation and Order with Respect to Federal Debt Collection Procedures Act,
signed August 20, 2009.

12



--------------------------------------------------------------------------------



 



     
 
  In addition, the United States shall negotiate with certain representatives of
the holders of Tort Claims in good faith to find additional value from the
Anadarko Litigation, a meaningful portion of which will inure to the benefit of
holders of Tort Claims.
 
   
Environmental Custodial Trusts
  On the Effective Date, the Debtors will establish one or more custodial trusts
(the “Custodial Trusts”) to transfer the Owned Sites to the Custodial Trusts,
free and clear of all liens, claims and encumbrances other than any liability to
governmental entities as provided in the applicable custodial trust agreements
(collectively, the “Custodial Trust Agreements”). The Custodial Trusts shall
conduct response action and restoration or fund response action and restoration
of or related to the Owned Sites. Any property placed into a Custodial Trust may
be sold or transferred with the approval of the United States and the State in
which the property is located, and the proceeds shall be retained by the trust
to be used as provided in the applicable Custodial Trust Agreement (a) for costs
of administration of the applicable Custodial Trust, (b) to conduct any
remaining response action and restoration relating to such property, or (c) to
reimburse any Entity performing such response action or restoration. Thereafter
any remaining proceeds shall be used as provided below.
 
   
 
  The United States and the applicable Governmental Environmental Entities shall
enter into environmental custodial trust settlement agreements for the Owned
Sites (the “Custodial Trust Settlement Agreements”). The Custodial Trust
Settlement Agreements shall be submitted for public notice and comment as
required under federal environmental law and, where applicable, state
environmental law of the state in which the applicable property is located. The
agreements will determine how the Custodial Trusts will be operated by
agreed-upon trustees and the role of the United States and the relevant State in
approving funding of response action and restoration for the duration of the
trusts. The Debtors and New Tronox shall have no responsibility or involvement
with respect to the Custodial Trusts once they are established and funded in
accordance with the provisions herein. Custodial Trust funding shall be held in
trust in segregated trust accounts for each site and in an administrative
account, all as provided for in the Custodial Trust Agreements. The relevant
Governmental Environmental Entity and the Debtors will file any necessary
pleading with the applicable district court seeking to modify the applicable
Consent Decree or related document, if any, to conform to any applicable
Custodial Trust Settlement Agreements and remove such Debtor as a party to the
Consent Decree after the Effective Date.
 
   
 
  Each Custodial Trust Settlement Agreement and each Environmental Settlement
Agreement shall (i) have covenants not to sue or assert (or, for certain states,
to the extent allowable under applicable state and federal law, releases of) any
civil claims or civil causes of action against the Debtors, New Tronox and any
successors in interest with respect to the Owned Sites (including pursuant to
sections 106 and 107 of CERCLA) and (ii) provide that the Debtors, New Tronox
and any successors in interest shall have protection from contribution actions
or claims with respect to the Owned Sites (including pursuant to section 113 of
CERCLA). Each such covenant and provision shall be similar to those in the
recent Asarco LLC, et al. (Case No. 05-21207) bankruptcy as set forth in the
related Amended Settlement Agreement regarding Miscellaneous Federal and State
Environmental Sites and the Amended Consent Decree (the “Miscellaneous
Settlement”) and Settlement Agreement Establishing a Custodial

13



--------------------------------------------------------------------------------



 



     
 
  Trust for Certain Owned Sites in Alabama, Arizona, Arkansas, Colorado,
Illinois, Indiana, New Mexico, Ohio, Oklahoma, Utah and Washington (“Multi-State
Custodial Trust Agreement”), including in the sections entitled “Covenants Not
To Sue” and “Contribution Protection”, but excluding any provisions in paragraph
30 of the Miscellaneous Settlement or paragraph 12(i) of the Multi-State
Custodial Trust Agreement.
 
   
 
  The initial funding of the Custodial Trusts shall be the remaining portion of
the aggregate $115 million of cash representing the Funded Environmental Amount,
after the Anadarko Litigation Fund has been funded, if at all, to be funded on
the Effective Date. Additional funding shall be as set forth above in the
section entitled “Treatment of Claims against the Debtors: Environmental
Claims”. Funding shall be allocated among the site accounts as provided in the
Custodial Trust Settlement Agreements.
 
   
 
  Upon completion of response action and restoration and reimbursement of any
costs therefore required for a site, any funds held for that site by a Custodial
Trust shall be transferred (a) first, in accordance with instructions provided
by the United States and the appropriate State, to any other Custodial Trust in
that State with remaining response action and restoration to be performed
related to the sites and a need for additional trust funding; (b) second, in
accordance with instructions provided by the United States after consultation
with the States, to other open and operating Custodial Trusts in other States
with remaining response action and restoration to be performed related to the
sites and a need for additional trust funding; and (c) third, to the Superfund
established under CERCLA.
 
   
 
  Certain Governmental Environmental Entities shall also enter into
environmental settlement agreements (the “Environmental Settlement Agreements”)
with respect to the Other Sites. (For the avoidance of doubt, the Environmental
Settlement Agreements and the Custodial Trust Settlement Agreements may be one
form of agreement, which shall be satisfactory under this Term Sheet.) The
Environmental Settlement Agreements shall provide for allowed claims and
consideration, including funding from the Anadarko Litigation Proceeds and
contribution sources, on terms to be determined by the Debtors and certain
Governmental Environmental Entities, as set forth herein. The Environmental
Settlement Agreements shall also provide for the retention by the United States
of any Department of Energy reimbursement, or other funds subject to set-off, to
be used at the direction of the United States. For the avoidance of doubt, the
Governmental Environmental Entities shall not be entitled to additional recovery
under the Plan as a result of the Environmental Settlement Agreements other than
the distributions and treatment set forth above in the section entitled
“Treatment of Claims against the Debtors: Environmental Claims”. The
Environmental Settlement Agreements shall be submitted for public notice and
comment as required under federal environmental law and, where applicable, state
environmental law of the state in which the applicable property is located. The
relevant Governmental Environmental Entity and Debtor will file any necessary
pleading with the applicable district court seeking to modify the applicable
Consent Decree or related documents, if any, to conform to the applicable
Environmental Settlement Agreements and remove such Debtor as a party to the
Consent Decree after the Effective Date.

14



--------------------------------------------------------------------------------



 



     
Scope of United States Obligations under Plan Support Agreement and Term Sheet
  Except as set forth in the last sentence of this paragraph, and
notwithstanding anything else to the contrary in this Term Sheet or the Plan
Support Agreement, (i) neither the Plan Support Agreement nor this Term Sheet
shall impose any binding or enforceable obligations on the United States, and
the terms of this Term Sheet shall not become binding and enforceable upon the
United States unless and until the appropriate officials of the United States,
on behalf of the United States, have executed and delivered the definitive
Environmental Settlement Documents, after public notice and opportunity for
public comment in accordance with applicable law and after the Bankruptcy Court
has approved the definitive Environmental Settlement Documents, (ii) this Term
Sheet may not be used or relied on by any party for any purpose other than as
set forth in the last sentence of this paragraph, and (iii) this Term Sheet is
not a permit, covenant not to sue, or release, and may not be used as a defense
to any claim, action or proceeding. Notwithstanding the foregoing, the United
States agrees to use its reasonable efforts (1) to negotiate the forms of
definitive Custodial Trust Agreements, Custodial Trust Settlement Agreements and
Environmental Trust Settlement Agreements and any other related documents and
agreements, including all exhibits, schedules, annexes and other attachments
thereto (collectively, the “Environmental Settlement Documents”) consistent with
the terms of this Term Sheet, on or before February 28, 2010, (2) to initiate
and diligently pursue both the public notice and comment proceedings and
procedures in accordance with applicable law and any other action required by
applicable law in order for the United States to be authorized to execute and
deliver the definitive Environmental Settlement Documents, (3) to complete the
public notice and comment proceedings and procedures by April 30, 2010, and
(4) promptly after completion of the public notice and comment proceedings and
procedures, to support, if appropriate after considering all public comments,
the Debtors’ filing of a motion to obtain Bankruptcy Court approval of, and the
Bankruptcy Court’s entry of an order approving, the definitive Environmental
Settlement Documents. For the avoidance of doubt, the foregoing “reasonable
efforts” clause applies solely to the timing of the Environmental Settlement
Agreement and Custodial Trust Agreement process, and does not bind the United
States to actually enter into such agreements unless and until (1) officials
with authority have approved the Environmental Settlement Agreements and
Custodial Trust Agreements; (2) the required public notice and comment period
with respect to such agreements has closed; (3) the United States and other
relevant Governmental Environmental Entities have decided to proceed with such
agreements, as modified, if at all, in response to comments received; (4) the
other signatories to the Plan Support Agreement (and the DIP Administrative
Agent) have consented to any such modifications having a material impact upon
them; and (5) the Bankruptcy Court has approved such agreements, as so modified.

15



--------------------------------------------------------------------------------



 



     
Governance:
   
 
   
Board of Directors
  The board of directors of New Tronox will initially consist of a number of
individuals to be determined by the Backstop Parties and the Creditor’s
Committee. The initial board members shall be appointed by the Backstop Parties,
and shall include the chief executive officer of New Tronox, and at least one of
such directors (who shall be an “independent director” within the meaning of the
rules of any stock exchange on which the shares of New Tronox Common Stock are
listed (or if not so listed, would so qualify under the rules of the New York
Stock Exchange)) shall be selected in consultation with the Creditors’ Committee
and with the consent of the Creditors’ Committee, which consent shall not be
unreasonably withheld, conditioned or delayed.
 
   
Other
  Other governance arrangements to be determined, depending, in part, on whether
New Tronox will be a public or private company on the Effective Date.3
 
   
Conditions Precedent:
  The consummation of the Restructuring pursuant to the Plan will be subject to
customary and appropriate conditions precedent, including but not limited to the
following.
 
   
Listing of Common Stock
  The Parties shall use commercially reasonable efforts to cause, on, or as soon
as possible after, the Effective Date, the shares of New Tronox Common Stock to
be listed on the NYSE or The NASDAQ Stock Market.
 
   
Documentation
  All documentation prepared in connection with the Restructuring, including
without limitation, the Plan, the Definitive Restructuring Documentation, and
any documents, motions, pleadings, orders or the like prepared or filed in
connection with the Chapter 11 Cases shall be in form and substance satisfactory
to the Parties.
 
   
Government Consent
  Any consent of the Governmental Environmental Entities necessary to effect the
Environmental Settlement Agreements and Custodial Trust Settlement Agreements,
including consent to modify or amend any Consent Decree as may be required
thereunder, and any applicable public notice and comment proceedings and
procedures or other regulatory approval requirements shall have been obtained,
and the Environmental Settlement Agreements and Custodial Trust Settlement
Agreements shall have been approved by the Bankruptcy Court on or prior to
June 30, 2010.  
 
  The Debtors shall not object to, or seek to estimate, any Environmental Claims
asserted by Governmental Environmental Entities that are party to any
Environmental Settlement Agreements or Custodial Trust Settlement Agreements
without the consent of the United States and the relevant claimant.
 
   
Other Consents
  To the extent any consent or waiver is required to be obtained to effect the
Restructuring (including the transfer of the Assets to New Tronox), such consent
or waiver shall have been obtained or expired, such that New Tronox shall able,
on the Effective Date, to take ownership of the Assets free and clear of all
encumbrances.

 

3   If New Tronox is not a public company on the Effective Date, a customary
shareholders agreement will be entered into, and the Plan and the Confirmation
Order will provide that all parties receiving shares of New Tronox Common Stock
in the Rights Offering or under the Plan shall be bound by such shareholders
agreement.

16



--------------------------------------------------------------------------------



 



     
Replacement DIP Facility
  The Debtors shall have obtained Bankruptcy Court authorization to enter into
the Replacement DIP Facility and shall not have obtained additional
debtor-in-possession financing prior to the Effective Date.
 
   
Henderson, Nevada Plant
  The Debtors and the applicable Custodial Trust shall have entered into
sale/leaseback and access agreements relating to the Henderson, Nevada facility,
each on terms satisfactory to the Backstop Parties and the Creditors’ Committee
and the relevant government agencies, which terms shall include significantly
below market lease payments (but at least sufficient to pay for associated
administrative expenses and property taxes), and shall specify that New Tronox
is not responsible for costs of any environmental remedial action or restoration
associated with the presence or releases of hazardous substances from or at any
portion of the Henderson facility prior to the Effective Date and all areas
affected by natural migration of such substances therefrom, except to the extent
exacerbated by any act or omission of New Tronox after the Effective Date. New
Tronox shall exercise due care at the Henderson facility with respect to
existing contamination and shall comply with all applicable local, State and
federal laws and regulations. Nothing in the previous sentence shall require New
Tronox to clean up existing contamination in or under the ground that has not
been exacerbated or aggravated by New Tronox or its successors, assignees,
contractors, subcontractors, representatives, lessees or sublessees after the
Effective Date. New Tronox recognizes that the implementation of response
actions at the Henderson facility may interfere with New Tronox’s use of the
property, and may require closure or delay of its activities or a part thereof.
New Tronox agrees to cooperate fully with the United States Environmental
Protection Agency (“EPA”) and the Nevada Department of Environmental Protection
in the implementation of response actions at the Henderson facility and further
agrees not to interfere with such response actions. The EPA, consistent with its
responsibilities under applicable law, will use reasonable efforts to minimize
any interference with New Tronox’s operations by such entry and response at the
Henderson facility.
 
   
 
  The lease shall contain customary provisions relating to indemnity by a tenant
with respect to the operation of the tenant at the leased property following the
Effective Date. For the avoidance of doubt, New Tronox shall retain any
liability as an operator of the Henderson facility, and shall be responsible for
related response action, if any, to the extent such liability or responsibility
relates to releases of hazardous substances from any portion of the Henderson
facility due to any act or omission of New Tronox after the Effective Date.
 
   
Available Funds
  On the Effective Date, the aggregate amount of (i) available cash or cash
equivalents for New Tronox (not including any restricted cash or cash
equivalents) and (ii) undrawn amounts under the Exit Facility available to be
drawn by New Tronox on such date, shall exceed $58,240,000, or such other lower
amount as shall be agreed to by the Backstop Parties.  
Non-governmental CERCLA Claims
  On the Effective Date, the aggregate amount of allowed non-governmental CERCLA
Claims shall not exceed $200 million; and there shall be no material unresolved
non-governmental CERCLA Claims, which, individually or in the aggregate, after
having been resolved, reasonably could cause the final aggregate amount of
allowed non-governmental CERCLA Claims to exceed $200 million.

17



--------------------------------------------------------------------------------



 



     
Other Features of the Restructuring:
   
 
   
Dilution
  The New Tronox Common Stock issued in connection with the transactions to take
place on or prior to the Effective Date, as set forth in this Term Sheet, will
be subject to dilution by New Tronox Common Stock issued after the Effective
Date, including upon issuance of New Tronox Common Stock pursuant to the
management incentive plan set forth below.
 
   
Management Incentive Plan and Employment
  Following the Effective Date, the board of directors of New Tronox will
establish a management incentive plan that will provide for the issuance of
certain equity-based awards exercisable for 5% of the New Tronox Common Stock,
or such higher percentage as may be determined by the board of directors of New
Tronox after the Effective Date, with a strike price at least equal to the Plan
value.
 
   
 
  In addition, following the Effective Date the board of directors of New Tronox
shall review the employment arrangements with the management of New Tronox and
enter into appropriate arrangements with those persons who will serve as the
management of New Tronox after the Effective Date.
 
   
Charter Documents
  All charter documents of New Tronox will be satisfactory to the Backstop
Parties and the Creditors’ Committee.
 
   
Retained Causes of Action
  All lawsuits, causes of action and claims held by the Debtors, including all
tort actions where the Debtors are plaintiffs and all avoidance actions, but
excluding the Anadarko Litigation, shall be included in the Assets and
transferred to New Tronox on the Effective Date.
 
   
Expenses
  Whether or not the transactions contemplated by this Term Sheet are
consummated, the Debtors shall pay the reasonable and documented fees and out-of
pocket expenses of the legal counsel and financial advisors to the Backstop
Parties related to the Restructuring, provided, however, that the completion fee
of $2 million contemplated by the Broadpoint Capital, Inc. engagement letter,
which, notwithstanding anything set forth in such letter, shall only be payable
upon consummation of the Restructuring.
 
   
Tax Issues
  To be determined.
 
   
Governing Low
  State of New York

18



--------------------------------------------------------------------------------



 



Exhibits A, B and C to the Plan Term Sheet are attached to the Motion.

 



--------------------------------------------------------------------------------



 



Exhibit D to Plan Term Sheet
Exhibit to list all domestic real property owned by the Debtors other than the
Assets (as defined in the Term Sheet)

 



--------------------------------------------------------------------------------



 



     Exhibit E to Plan Term Sheet
Exhibit to list, at minimum, all non-owned sites for which proofs of claim
asserting Environmental Claims (as defined in the Term Sheet) have been filed

2



--------------------------------------------------------------------------------



 



     Exhibit F to Plan Term Sheet
Environmental L/Cs

                  Debtor   Issuing Bank   Beneficiary   Amount
Cimarron Corporation
  Bank One/JPM   US NRC     3,600,000  
Tronox Worldwide LLC
  JPMorgan   US EPA (Lakeview)     500,000  
Tronox Incorporated
  JPMorgan   Safeco Insurance Company (collateral for surety)     24,275,000  
Tronox LLC
  Bank One/JPM   City of West Chicago     1,019,789  
Tronox Worldwide LLC
  JPMorgan   Illinois Emergency Management Agency (West Chicago)     24,797,247
 
Tronox Worldwide LLC
  JPMorgan   Safeco Insurance     3,400,000  
 
      Company (collateral for surety)        

Environmental Bonds/Sureties

                  Debtor   Type   Obligee   Amount
Kerr-McGee Refining Corporation
  Encroachment permit bond   City of Louisville     10,000  
Triple S Refining Corporation
  Individual utility permit bond   Illinois Department of Transportation    
2,000  
Kerr-McGee Chemical Corporation
  Financial guarantee   Elgin, Joliet and Eastern Railway     5,600,000  
Tronox LLC
  Financial guarantee   Illinois Department of Nuclear Safety     15,000,000  
Kerr-McGee Refining Corporation
  Right of way bond   City of Jacksonville, Fl.     5,000  
Kerr-McGee Chemical LLC
  Permit to drill ground water monitoring wells   City of Springfield, Mo.    
19,500  

3



--------------------------------------------------------------------------------



 



Exhibits A, B and C to the Plan Support Agreement are attached to the Motion.

 



--------------------------------------------------------------------------------



 



Schedule 1 to Plan Support Agreement
Illinois
North Carolina
Florida
Georgia
Louisiana
Missouri
Mississippi
Oklahoma
Nevada
Wisconsin
Texas
Indiana
New York
Ohio

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have entered into this Agreement on the day and
year first above written.

              Tronox Incorporated
 
       
 
  By:   /s/ Michael J. Foster
 
       
 
      Michael J. Foster
 
  Title:   Vice President
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



         
 
      PREET BHARARA
 
      United States Attorney for the Southern
 
      District of New York
Attorney for the
 
      United States of America
 
       
 
  By:   /s/ MATTHEW L. SCHWARTZ
 
       
 
      MATTHEW L. SCHWARTZ
 
      Assistant United States Attorney
 
      86 Chambers Street, 3rd Floor
 
      New York, New York 10007
 
      Tel. No.: (212) 637-1945
 
      Fax No.: (212) 637-2750
 
      E-mail: matthew.schwartz@usdoj.gov

 



--------------------------------------------------------------------------------



 



              THE OFFICIAL COMMITTEE OF     UNSECURED CREDITORS OF TRONOX    
INCORPORATED, ET AL.
 
            By: AEGON USA Investment     Management, LLC, solely in its capacity
as     Chair of the Creditors’ Committee and not     in its individual capacity,
 
       
 
  By:   /s/ Jim Schaeffer
 
       
 
       
 
  Title:   Senior Vice President
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



              Michael E. Carroll
 
       
 
  By:   /s/ Michael E. Carroll
 
       
 
       
 
  Title:    
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



              Rio Algom Mining LLC
 
       
 
  By:   /s/ Francis McAllister
 
       
 
       
 
  Title:   VP & CFO
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



              Transamerica Life Insurance Company
 
       
 
  By:   /s/ James K. Schaeffer
 
       
 
       
 
  Title:   Vice President
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



              Transamerica Financial Life Insurance     Company
 
       
 
  By:   /s/ James K. Schaeffer
 
       
 
       
 
  Title:   Vice President
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



              Monumental Life Insurance Company
 
       
 
  By:   /s/ James K. Schaeffer
 
       
 
       
 
  Title:   Vice President
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



              Fidelity Investments Canada ULC, As     Trustee Of The Fidelity
Balanced Fund
 
       
 
  By:   /s/ Peter Bowen
 
       
 
       
 
  Title:   VP and Fund Treasurer
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



              Fidelity Investments Canada ULC, As     Trustee Of The Fidelity
Canadian Asset     Allocation Fund
 
       
 
  By:   /s/ Peter Bowen
 
       
 
       
 
  Title:   VP and Fund Treasurer
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



              Fidelity Investments Canada ULC, As     Trustee Of The Fidelity
American High     Yield Fund
 
       
 
  By:   /s/ Peter Bowen
 
       
 
       
 
  Title:   VP and Fund Treasurer
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



              Fidelity Investments Canada ULC, As     investment manager of IG
FI Canadian     Allocation Fund
 
       
 
  By:   /s/ Peter Bowen
 
       
 
       
 
  Title:   VP and Fund Treasurer
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



              Pension Investment Committee of General     Motors for General
Motors Employccs     Domestic Group Pension Trust
 
            By: Pyramis Global Advisors Trust     Company, as Investment Manager
under     Power of Attorney
 
       
 
  By:   /s/ Lynn M. Farrand
 
       
 
       
 
  Title:   Director
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



              Commonwealth of Massachusetts Pension     Reserves Investment
Management Board
 
            By: Pyramis Global Advisors Trust     Company, as Investment Manager
under     Power of Attorney
 
       
 
  By:   /s/ Lynn M. Farrand
 
       
 
       
 
  Title:   Director
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



              Illinois Municipal Retirement Fund
 
            By: Pyramis Global Advisors Trust     Company, as Investment Manager
under     Power of Attorney
 
       
 
  By:   /s/ Lynn M. Farrand
 
       
 
       
 
  Title:   Director
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



                  Fidelity Management &     Research Company     on behalf of
Fidelity Funds — US High Income
 
           
 
      By:   /s/ J. Gregory Wass
 
           
 
          J. Gregory Wass
 
           
 
      Title:   Assistant Treasurer
 
           

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



                  Fidelity Management &     Research Company     On behalf of
Master Trust Bank of Japan Ltd. Re: Fidelity US High Yield        
 
           
 
      By:   /s/ J. Gregory Wass
 
           
 
          J. Gregory Wass
 
           
 
      Title:   Assistant Treasurer
 
           

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



              Fidelity Summer Street Trust: Fidelity     Capital & Income Fund
 
       
 
  By:   /s/ Jeffrey Christian
 
       
 
      Jeffrey Christian
 
       
 
  Title:   Deputy Treasurer
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



              Fidelity Puritan Trust: Fidelity Puritan Fund
 
       
 
  By:   /s/ Jeffrey Christian
 
       
 
      Jeffrey Christian
 
       
 
  Title:   Deputy Treasurer
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



              Fidelity Advisor Series I: Fidelity Advisor     High Income
Advantage Fund
 
       
 
  By:   /s/ Jeffrey Christian
 
       
 
      Jeffrey Christian
 
       
 
  Title:   Deputy Treasurer
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



              Variable Insurance Product Fund V:     Strategic Income Portfolio
 
       
 
  By:   /s/ Jeffrey Christian
 
       
 
      Jeffrey Christian
 
       
 
  Title:   Deputy Treasurer
 
       

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



                  Fidelity Advisor Series II: Fidelity Advisor Strategic Income
Fund    
 
           
 
  By:   /s/ Jeffrey Christian    
 
     
 
Jeffrey Christian    
 
  Title:  
 
Deputy Treasurer    

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



                  Fidelity School Street Trust: Fidelity
Strategic Income Fund    
 
           
 
  By:   /s/ Jeffrey Christian    
 
     
 
Jeffrey Christian    
 
  Title:  
 
Deputy Treasurer    

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



                  Scoggin Capital Management, LP II         By: S&E Partners, LP
its: general partner         By: Scoggin, Inc. its: general partner    
 
           
 
  By:   /s/ Craig Effron    
 
   
 
   
 
         

 



--------------------------------------------------------------------------------



 



                  Scoggin International Fund, Ltd.    
 
                Scoggin, LLC its: investment manager    
 
           
 
  By:   /s/ Craig Effron    
 
   
 
   
 
         

 



--------------------------------------------------------------------------------



 



                  Scoggin Worldwide Distressed Fund, Ltd.    
 
                By: Old Bellows Partners LP Its Investment Manager         By:
Old Bellows Associates LLC Its General Partner    
 
           
 
  By:   /s/ A. Dev Chodry    
 
   
 
   
 
         

 



--------------------------------------------------------------------------------



 



                  Plainfield Special Situations Master Fund II Limited    
 
           
 
  By:   /s/ Thomas X. Fritsch    
 
     
 
Thomas X. Fritsch    
 
  Title:  
 
Authorized Individual    

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



                  OZ Master Fund, Ltd.    
 
                By: OZ Management LP, its Investment Manager         By:
Och-Ziff Holding Corporation, its General Partner    
 
           
 
  By:   /s/ Joel Frank    
 
  Name:  
 
Joel Frank    
 
  Title:   Chief Financial Officer    

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



                  Goldman Sachs & Co. Profit Sharing Master Trust    
 
                By: OZ Management II LP, its investment manager         By:
Och-Ziff Holding II LLC, its General Partner         By: OZ Management LP, its
Member         By: Och-Ziff Holding Corporation its General Partner    
 
           
 
  By:   /s/ Joel Frank    
 
  Name:  
 
Joel Frank    
 
  Title:   Chief Financial Officer    

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



                  Gordel Holdings Limited    
 
                By: OZ Management LP, its Investment Manager         By:
Och-Ziff Holding Corporation, its General Partner    
 
           
 
  By:   /s/ Joel Frank    
 
  Name:  
 
Joel Frank    
 
  Title:   Chief Financial Officer    

[Signature Page Equity Commitment Agreement]

 



--------------------------------------------------------------------------------



 



                  OZ Select Master Fund, Ltd.    
 
                By: OZ Management LP, its Investment Manager         By:
Och-Ziff Holding Corporation, its General Partner    
 
           
 
  By:   /s/ Joel M. Frank    
 
  Name:  
 
Joel M. Frank    
 
  Title:   Chief Financial Officer    

[Signature Page Equity Commitment Agreement]

 



--------------------------------------------------------------------------------



 



                  TRICADIA CAPITAL MANAGEMENT, LLC solely as Investment Manager
and not individually    
 
           
 
    /s/ Julia Wyatt    
 
  By:   
 
Julia Wyatt    
 
  Title:  
 
CFO    

[Signature Page Plan Support Agreement}

 



--------------------------------------------------------------------------------



 



                  Plainfield OC Master Fund Limited    
 
           
 
  By:   /s/ Thomas X. Fritsch    
 
     
 
Thomas X. Fritsch    
 
  Title:  
 
Authorized Individual    

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



                  Plainfield Liquid Strategies Master Fund Limited    
 
           
 
  By:   /s/ Thomas X. Fritsch    
 
     
 
Thomas X. Fritsch    
 
  Title:  
 
Authorized Individual    

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



                  CAI DISTRESSED DEBT OPPORTUNITY MASTER FUND, LTD    
 
           
 
    /s/ Herbert Seif    
 
 
 
   
 
      By: Herbert Seif
 
      Title:

[Signature Page Plan Support Agreement]

 



--------------------------------------------------------------------------------



 



                  MACKAY SHIELDS LLC, as investment adviser or sub-advisor to
certain clients holding 48,112,000 Notes    
 
           
 
  By:   /s/ Lucille Protas    
 
  Name:  
 
Lucille Protas    
 
  Title:   Chief Operating Officer    

[Signature Page Plan Support Agreement]

 